Carpinello, J.
Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered October 3, 2001, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant challenges the revocation of a sentence of probation that had been imposed following a 1998 drug conviction. After arraignment on charges of violating the terms of his probation by using cocaine and an opiate and for failing to complete mental health counseling, defendant admitted that he had used cocaine in violation of the terms of his probation. A subsequent presentence investigation revealed that defendant began a drug treatment program while these charges were pending, but tested positive on numerous occasions for cocaine and opiate use and also refused at times to provide a urine specimen. County Court revoked defendant’s probation and sentenced him to a prison term of P/s to 5 years.
On appeal, defendant contends that County Court improperly based its determination to revoke his probation on the unproven allegations of drug use contained in the report of the presentence investigation. In our view, however, defendant’s admission that he violated the terms of his probation was sufficient, in and of itself, to warrant revocation of probation (see CPL 410.70 [2]; People v Plantz, 290 AD2d 594, 594 [2002], lv denied 98 NY2d 639 [2002]; People v Minard, 161 AD2d 607, 607 [1990], lv denied 76 NY2d 861 [1990]). Further, we find no error or abuse of discretion in County Court’s sentencing determination, which was properly based, in part, on defendant’s prior criminal history (see People v Gotham, 284 AD2d 578, 579 [2001]; People v Whalen, 99 AD2d 883, 884 [1984]), nor do we find extraordinary circumstances warranting a reduction of that sentence in the interest of justice (see People v Gay, 305 AD2d 856, 856 [2003], lv denied 100 NY2d 620 [2003]; People v Murphy, 257 AD2d 766, 767 [1999], lv denied 93 NY2d 876 [1999]).
*722Mercure, J.E, Spain, Mugglin and Lahtinen, JJ., concur. Ordered that the judgment is affirmed’